Title: General Orders, 29 December 1778
From: Washington, George
To: 


  
    Head-Quarters Middle-Brook [N.J., Tuesday] December 29th [17]78.
    Parole Cato—C. Signs Camden Campbell—
    
  
All officers, intitled to keep horses, who will send them to a distance from camp, where they may have a better supply of Forage than in Camp shall have the expence paid by the Forage Master General.
The many positive orders relative to the preservation of the Inhabitants’ fences and Property renders it painful to the Commander in Chief at this Post to repeat them; but the frequent complaints which are daily exhibited to him of the wanton destruction of inclosures, made by the soldiers, compells him to urge officers of all ranks to search out and bring to severe and immediate punishment every soldier who shall presume to burn or otherwise destroy rails or any part of the Farmers inclosures—Honor and Humanity dictate that we should carefully preserve the property of our fellow Citizens.
